Citation Nr: 0333855	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-21 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. §§ 1151.

3.  Entitlement to DIC pursuant to the provisions of 38 
U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to March 
1946.  He died in December 2001.  The appellant is the widow 
of the veteran.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota.

The November 2002 statement of the case lists the issues on 
appeal as entitlement to service connection for the cause of 
the veteran's death, and as entitlement to DIC pursuant to 
the provisions of 38 U.S.C.A. § 1318.  The statement of the 
case explains why the RO found that the appellant is not 
entitled to service connection for the cause of the veteran's 
death, and it also explains why the RO found that the 
appellant is not entitled to DIC under the provisions of 38 
U.S.C.A. §§ 1151 and 1318.  Therefore the issues on appeal 
are as stated on the title page of this decision.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The RO sent the appellant a VCAA notice letter in June 2002 
with respect to her claim for service connection for the 
cause of the veteran's death.  However, the appellant also 
claims that she is entitled to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. §§ 1151 and 
1318.  This letter did not inform the appellant of the 
information and evidence necessary to substantiate those 
claims.  The RO must send the appellant a letter which 
informs her of the specific information and evidence 
necessary to substantiate the claims for death benefits 
pursuant to 38 U.S.C.A. § 1151, and pursuant to 38 U.S.C.A. 
§ 1318, and notifying the appellant of which specific 
evidence, if any, the appellant is expected to obtain and 
submit, and which specific evidence will be retrieved by VA.

In June 2002, the appellant requested that she be provided a 
hearing before a RO Decision Review Officer.  A review of the 
record reveals that the appellant was sent notice of a 
hearing to be held on September 18, 2002, and then another 
notice of a hearing to be held on September 27, 2002.  The 
Board is unable to determine whether the appellant failed to 
appear for the scheduled hearings, or whether the appellant 
provided testimony, as a hearing transcript is not associated 
with the claims file.  This must be clarified prior to 
adjudication of the appellant's claims by the Board.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of 


America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  The RO should take 
appropriate action in this case to comply 
with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one-
year period for receipt of additional 
evidence.  In particular, the RO should 
issue a letter to the appellant 
addressing DIC benefits pursuant to 
38 U.S.C.A. § 1151, and pursuant to 
38 U.S.C.A. § 1318, and properly setting 
forth the specific information and 
evidence necessary to substantiate each 
issue on appeal, and notifying the 
appellant of which specific evidence, if 
any, the appellant is expected to obtain 
and submit, and which specific evidence 
will be retrieved by VA.

2.  If the appellant testified before a 
hearing officer at the RO in September 
2002, the transcript of that hearing 
should be associated with the claims 
file.  If the appellant failed to report 
to the RO hearings scheduled in September 
2002, the RO should verify such in the 
record.  If such verification cannot be 
made and there is no hearing transcript, 
the appellant should be offered the 
opportunity to present testimony at a new 
hearing before a Decision Review Officer.  

3.  If any additional evidence is 
obtained, the RO should readjudicate the 
appellant's claims.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, the appellant 
and her representative (if any) should be 
provided a supplemental statement of the 
case.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




